UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

TROY AURELIUS TITUS,

                Defendant – Appellant,

           v.

STEPHANIE OLSEN; RITA MAE CANNIZZARO,

                Parties-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cr-00154-RAJ-DEM-1)


Argued:   March 22, 2012                  Decided:   April 13, 2012


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Andrew Michael Sacks, SACKS & SACKS, Norfolk, Virginia,
for Appellant.    Michael Calvin Moore, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.    ON BRIEF:
Neil H. MacBride, United States Attorney, Alexandria, Virginia;
Melissa E. O'Boyle, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       A    jury    convicted       Troy        Titus      of    mail    fraud,     wire    fraud,

conspiracy         to    commit    mail     and       wire      fraud,   and   various          other

offenses arising from an operation that bore the hallmarks of a

Ponzi       scheme.          On    appeal,        Titus         raises     numerous        claims,

challenging         pretrial,        trial,       and        posttrial      rulings        by     the

district court.            Finding no error, we affirm.



                                                 I.

                                                 A.

       Because Titus was convicted by a jury, the following facts

are recited in the light most favorable to the government.                                        See

United States v. Cabrera-Beltran, 660 F.3d 742, 746 (4th Cir.

2011).       Prior to the revocation of his law license in 2005,

Titus ran his own law firm in the Tidewater Region of Virginia.

Co-conspirator            and    co-defendant          Kristen      Cardwell        worked       with

him.

       In    his        capacity    as     an    attorney,         Titus    assumed        various

roles.       These roles included serving as trustee for the trust

accounts      of    many        clients,    a     responsibility           that     allowed       him

access to the funds in those accounts.                            He also acted as a real

estate settlement agent, handling funds from one or more sides

of   real     estate       transactions.              In     furtherance       of    this       role,



                                                  3
Titus’s    law    firm   maintained      a       trust    account        for     real    estate

settlement activities with Monarch Bank (the “Monarch account”).

        In addition to his activities as an attorney, Titus led

seminars on real estate investment, estate planning, and tax

avoidance.        Titus solicited seminar attendees to become clients

of his law firm and invest funds with him in ventures that often

involved    the     purchase    of    real       estate.            Titus      assured       these

individuals that their investments would be secured by first or

second liens on other real property.

     In     his    various     roles,        Titus       was        subject      to     certain

statutes,    regulations,       and    professional             rules.          For    example,

Titus’s trustee relationship with his clients was governed by,

inter    alia,     the   Virginia     State        Bar’s       Rules      of     Professional

Conduct.      As    relevant     here,   the        Rules       impose      a    duty    on     an

attorney     to     avoid      representation             of        “a    client        if     the

representation       involves     a    concurrent              conflict         of    interest”

unless the client “consents after consultation, and . . . the

lawyer    reasonably     believes      that       the     lawyer         will    be    able     to

provide competent and diligent representation to each affected

client.”     Va. Rules of Prof’l Conduct R. 1.7.                          The Rules go on

to   prohibit      certain     transactions          by        an    attorney         that    run

particular risks of conflicts of interest:

     (a) A lawyer shall not                       enter into a business
     transaction with a client                    or knowingly acquire an


                                             4
     ownership, possessory, security or                        other      pecuniary
     interest adverse to a client unless:

         (1) the transaction and terms on which the lawyer
     acquires the interest are fair and reasonable to the
     client and are fully disclosed and transmitted in
     writing to the client in a manner which can be
     reasonably understood by the client;

         (2) the client is given a reasonable opportunity
     to seek the advice of independent counsel in the
     transaction; and

           (3) the client consents in writing thereto.

     (b) A lawyer shall not use information relating to
     representation of a client for the advantage of the
     lawyer or of a third person or to the disadvantage of
     the   client   unless  the   client  consents   after
     consultation.

Id. at R. 1.8.          In addition, Virginia law imposes a duty of

loyalty on all trustees, requiring each trustee to “administer

the trust solely in the interests of the beneficiary.”                          Va. Code

Ann. § 55-548.02(A).

     Titus’s      activity         as   a   real    estate    settlement       agent    was

governed     by   the    Virginia           Consumer       Real     Estate    Settlement

Protection Act (“CRESPA”), codified in sections 55-525.16-525.32

of   the   Virginia          Code,      which      sets     forth    the     duties     and

responsibilities        of     real     estate      settlement       agents.       CRESPA

requires real estate settlement agents to hold settlement funds

in “fiduciary trust . . . accounts,” and to keep the funds

“segregated for each depository . . . in the records of the

settlement    agent     in     a     manner     that      permits   the    funds   to   be


                                              5
identified       on    an    individual         basis.”            Va.    Code.       Ann.    §    55-

525.24(A)(1).          CRESPA also requires that “[t]he funds . . . be

applied     only      in    accordance         with      the    terms     of    the      individual

instructions or agreements under which the funds were accepted .

. . [and] disbursed only pursuant to a written instruction or

agreement        specifying        how        and       to   whom     such      funds        may   be

disbursed.”           Id.    at   §§     55-525.24(A)(2),              (B).         In    addition,

CRESPA prohibits the intentional making of “any materially false

or misleading statement or entry on a settlement statement.”

Id. at § 55-525.25.

                                                B.

       By   the       early       2000s,        Titus        was      experiencing           serious

financial      difficulties.             In     addition         to   significant          expenses

associated with the operation of his law firm, Titus was saddled

with    additional          expenses         totaling        around      $65,000      per     month.

Titus    had     also       amassed      a    running          shortfall       in   the      Monarch

account     of     approximately             $2.5       million.         To    overcome        these

financial difficulties Titus began defrauding his legal clients

and real estate investors.

       Titus     fraudulently          obtained          funds     via    three      avenues:       by

embezzling funds from his clients’ trust accounts, by misusing




                                                    6
property            entrusted     to        him        by     his      clients, 1    and      by

misappropriating funds from his real estate investors.                                     Titus

began     by    using     the    funds      to    cover       his    monthly    expenses     and

backfill        his    shortfall       in    the       Monarch      account.        Later,   in

classic Ponzi scheme fashion, Titus began using more recently

acquired funds to make payments to earlier victims.

      By 2005, Titus’s scheme was unraveling.                            Multiple clients’

accounts were running shortfalls, and Titus owed massive amounts

to his real estate investors.                      Complaints by his legal clients

led   to       an    investigation       by       the       Virginia    State   Bar.       This

investigation ended with Titus stipulating to his mismanagement

of trust accounts and agreeing to surrender his law license.

The FBI began investigating his activities, which led to the

underlying criminal action.

                                                  C.

      A federal          grand    jury      indicted         Titus     for   bank   fraud,    in

violation of 18 U.S.C. § 1344 (Count One); conspiracy to commit

mail and wire fraud, in violation of 18 U.S.C. § 1349 (Count

Two); wire fraud, in violation of 18 U.S.C. § 1343 (Counts Three

though Twenty-Six); mail fraud, in violation of 18 U.S.C. § 1341

(Counts        Twenty     Seven    though          Thirty-One);         promotional        money


      1
       For example, on multiple occasions Titus used his clients’
property to secure loans from his investors.


                                                  7
laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i) (Counts

Thirty-Two       though     Forty-One);      and     engaging     in    financial

transactions with criminally derived property, in violation of

18 U.S.C. § 1957 (Counts Forty-Two though Forty-Nine).                    Titus’s

trial lasted approximately six weeks and included testimony from

over 60 witnesses.          These witnesses included victims, clients,

investors, record custodians, bank employees, law enforcement,

Titus’s co-conspirator, and Titus himself.                  A jury convicted

Titus on the conspiracy count, 16 of the wire fraud counts, two

of the mail fraud counts, four of the money laundering counts,

and seven of the financial transactions with criminally derived

property counts.        The district court sentenced Titus to 30 years

in prison.      This appeal followed.

     We set forth additional facts below as necessary.



                                       II.

     On appeal, Titus claims multiple errors by the district

court.     Titus first argues that the district court erred by

denying   his    pretrial     motion   for   a     continuance.        Titus   next

argues    that    the     district   court   erred     in   admitting     certain

evidence during his trial.           Titus also asserts that the district

court violated his right to a fair trial by showing bias against

his defense counsel.           Titus further claims that the district

court erred in limiting his testimony to just over two full days

                                        8
of trial.         Finally, Titus argues that the district court erred

in denying his posttrial motion for acquittal.                          We address each

of these claims in turn.

                                        A.

     We     first    consider    whether       the    district          court    erred    in

denying Titus’s pretrial motion for a continuance.                         Our standard

of review in this regard is a deferential one.                                  “[A] trial

court’s denial of a continuance is . . . reviewed for abuse of

discretion; even if such an abuse is found, the defendant must

show that the error specifically prejudiced her case in order to

prevail.”        United States v. Hedgepeth, 418 F.3d 411, 419 (4th

Cir. 2005).        “[B]road discretion must be granted trial courts on

matters     of     continuances;    only       an    unreasoning         and     arbitrary

insistence upon expeditiousness in the face of a justifiable

request     for    delay     violates   the     right       to    the    assistance       of

counsel.”        Morris v. Slappy, 461 U.S. 1, 11-12 (1983) (quotation

marks omitted).

     Against the foregoing standard, we consider the facts.                              The

district court appointed a federal public defender to represent

Titus   following      his    initial   indictment          and    set     the    original

trial date for June 29, 2009.              After the grand jury handed down

a   third    superseding       indictment,          Titus    moved       for,     and    the

district court granted, a continuance until October 6, 2009.



                                           9
       On   August     10,   2009,     Titus    moved   to   replace   the    federal

public defender with private counsel.                   The government initially

opposed     the   motion,     expressing        concern     with   bringing   in   new

counsel less than 60 days before trial.                       Although eventually

withdrawing its opposition, at an August 17, 2009, hearing on

the motion the government emphasized that it “continue[d] to

believe that there’s absolutely no way that new counsel coming

into this case could be prepared to try it in less than 60

days.”      S.J.A. 87.       The government voiced concern that were the

substitution allowed and the October 6 trial date maintained,

       one of two things is going to happen: Either A, Mr.
       Sacks is going to come in on the eve of trial after we
       have put all these arrangements in place and made all
       these arrangements for the witnesses to be here, and
       he’s going to say I just realized that I don’t have
       enough time despite my representation before that I
       did; or alternatively, we are going to be back here in
       a few years on 2255 because he had insufficient time
       to get ready.

Id. at 89.        In response, Titus’s private counsel assured the

district court that “if the Court ordered that this trial go

forward on October 6th, then I will be ready.                      I will do what I

have   to    do   to   be    ready.”      Id.    at   91.     The   district    court

continued the case despite counsel’s representations, stating:

       [R]ecognizing that we are at a stage here where we are
       less than 60 days out from this trial, the Court
       doesn’t want to come back in here and be confronted
       with a continuance in this case after everyone is
       keyed up to go and et cetera.    So what the Court is
       going to do is the Court is going to on its own
       volition move this case out, move it out approximately

                                          10
     30 days, to be sure that we can deal with what we have
     to deal with here and we won’t have to come back in
     here because of adjustments having to be made because
     of a time schedule.

Id. at 95-96.      The district court granted Titus’s motion to

substitute counsel and sua sponte set November 10, 2009, as the

new date for trial.

     More than two months after the hearing and approximately

two weeks before the November 10 trial date, Titus’s counsel

filed a motion to continue.       Counsel argued that he could not be

prepared to try such a complex case without additional time.             In

opposing   the   motion,   the   government   noted   that   it   had   made

“extensive travel arrangements . . . to organize more than 70

government witnesses, many of whom are elderly and some of whom

must travel from abroad for this hearing” and that it had relied

“on Defense Counsel’s representations that he would be ready,

[and] scheduled . . . other trials based around this trial date,

making it extremely difficult to find a date even into 2010 that

would allow for a month-long trial.”      J.A. 260-61.

     The district court denied the motion by memorandum opinion:

     The Court in good part allowed Defense Counsel to come
     into the case at such a late date because of his
     affirmations that he would be ready even at the
     October 6, 2009 trial date if necessary.       Defense
     Counsel represented at the continuance hearing that “I
     am more prepared, frankly, in two months than the
     public defenders were in ten.” The Court will rely on
     Defense Counsel’s representations of diligence in
     preparation, given his experience and skill in trying
     cases and the resources he has had available to him

                                    11
      over the past several months. The Court is confident
      that Defense Counsel will provide the Defendant
      effective representation, and finds that on balance,
      no prejudice will result.

Id. at 265 (quoting J.A. 244).

      Titus    argues      that,   despite        counsel’s       insistence         at    the

August 17, 2009, hearing that he would be ready for trial on

October 6--more than a month earlier than the ultimate trial

date--once his counsel “delved into the case, which was document

intensive      and    complicated      by    the    fact    that    [Titus]          was   in

custody pending trial, it became apparent . . . that [counsel]

had underestimated the time he would need to adequately prepare

a   defense    with    the   defendant.”           Appellant’s      Br.       13.      Titus

argues that the district court abused its discretion in allowing

his counsel only 12 weeks to prepare for a 20-day jury trial on

49 counts.

      Notable, however, is what Titus does not argue.                             Titus does

not   allege        that   the   government        was     dilatory          in    providing

discovery      or    in    any   other      way    contributed          to    a     lack   of

preparation. 2        Titus points to nothing specific in the trial

record    to   demonstrate       any   prejudice         caused    by    his       counsel’s

supposed lack of preparation.                And importantly, Titus does not


      2
       To the contrary, as noted by the district court, the
government went to great lengths to aid counsel’s preparation.
See J.A. 262-63.


                                            12
argue     that       the      district         court       was    either      “arbitrary”           or

“unreasoning” in denying the continuance, as is required to find

an abuse of discretion in this circumstance.                                 See Slappy, 461

U.S. at 11-12.           Accordingly, Titus’s argument must fail.

       In an excess of caution we note as well that had Titus made

the     appropriate           arguments,        his        contention        would      still      be

unavailing.              We    have      held       that      “the      burdensome       task       of

assembling          a      trial      counsels          against         continuances,           and,

therefore, the trial courts must be granted broad discretion.”

United States v. LaRouche, 896 F.2d 815, 823 (4th Cir. 1990).

Here,    the     district        court,        both     at    the     hearing      at   which       it

approved       the       substitution          of      counsel        and    provided        for     a

continuance         on     its     own        motion     and      later      in     denying        the

subsequent continuance, appropriately balanced the interests of

the defendant with the need to manage its docket, accommodate

the schedule of counsel, and accommodate witnesses who would be

traveling in from out of town.                          Thus, the district court was

neither       arbitrary        nor    unreasoning.                Indeed,         the   12     weeks

provided      to     Titus’s       counsel      is     much      more    generous       than    that

provided in similarly complex cases where we have found no abuse

of discretion.            See, e.g., LaRouche, 896 F.2d at 823-24 (finding

no    abuse    of       discretion       in    providing         34   days    to    prepare        for

complex,      multidefendant          trial);          United       States    v.    Badwan,        624

F.2d 1228, 1230-31 (4th Cir. 1980) (similar, providing three

                                                 13
weeks to prepare for trial).             For these reasons, we find no

abuse of discretion here.

                                        B.

     We    now   turn   to    Titus’s   evidentiary    arguments,   beginning

with Titus’s challenge to the admission of his stipulation to

revocation of his law license.           We then turn to his challenge to

the district court’s taking judicial notice of certain Virginia

rules and statutes.           Both challenges are governed by Federal

Rule of Evidence 403, 3 which allows a district court to “exclude

relevant    evidence     if    its   probative   value    is   substantially

outweighed by a danger of one or more of the following: unfair

prejudice, [or] confusing the issues.”                We have characterized

this prejudice as “tend[ing] to subordinate reason to emotion in

the factfinding process.”         United States v. Queen, 132 F.3d 991,


     3
        Titus frames his challenge to the admission of the
stipulation to revocation of his bar license as arising from
Federal   Rule   of   Evidence   404(b),  which   prohibits   the
introduction of evidence of past bad acts by a person “to prove
a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.”
Fed. R. Evid. 404(b)(1).       Such prior bad act evidence is
allowed, however, to prove, among other things, “motive,
opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.”      Id. at 404(b)(2).
Titus does not argue that the district court admitted the
stipulation for an improper purpose, but instead argues that the
potential   for   prejudice   outweighed  the   probative   value
associated with that purpose.    Thus, Titus’s challenge is more
properly considered to be arising from Rule 403, rather than
404(b).


                                        14
997 (4th Cir. 1997).       In reviewing a district court’s balancing

of probative value against potential for prejudice, we have a

history of “broad deference” to the district court.                   See, e.g.,

United States v. Myers, 280 F.3d 407, 413 (4th Cir. 2002) (“We

must review the lower court’s application of this balancing test

with . . . broad deference.”); United States v. Love, 134 F.3d

595, 603 (4th Cir. 1998) (“We . . . review a district court’s

admission of evidence over a Rule 403 objection under a ‘broadly

deferential standard.’ ”        (quoting United States v. Simpson, 910

F.2d 154, 157 (4th Cir. 1990))).               We will overturn a district

court’s decision to admit evidence in such circumstances only

“under the most extraordinary of circumstances.”                 United States

v. Aramony, 88 F.3d 1369, 1377 (4th Cir. 1996) (quotation marks

omitted).

                                        1.

     We first review the admission of Titus’s stipulation to the

revocation of his law license.                As noted above, the primary

motive offered by the government to explain Titus’s misdeeds was

his serious financial straits.               Titus had shortfalls in many

accounts    over   which   he   had   control.       The    largest    of   these

shortfalls--approximately        $2.5        million--was   in   the     Monarch

account, his law firm’s real estate settlement account.                  Part of

the government’s theory was that Titus used investor and client

funds to try to pay down that deficit.

                                        15
       Most of the allegations to which Titus stipulated involved

irregularities and deficiencies in the accounts over which Titus

had control.          For example, paragraphs 14-19 of the stipulation

deal specifically with shortfalls in the Monarch Account.                                In

addition,      the    stipulation       contains         descriptions        of    unsavory

conduct on Titus’s part.              For example, it describes instances of

Titus assuring Virginia Bar officials that he had taken some

action when, in fact, he had not.

       Titus   objected       to    admission       of   the   stipulation,         arguing

that    although       the    parts     detailing        account    shortfalls         were

acceptable, the district court should redact portions describing

his bookkeeping problems and false statements because they would

prejudice the jury.            The government responded that the parts of

the stipulation with which Titus took issue were essential to

prove   that    Titus        knew   about     the    shortfalls     in       the    Monarch

account, and, more broadly, to document his overall financial

difficulties.          After       hearing    argument      from    both      sides,   the

district      court    considered       the    document        during    a    recess   and

ultimately approved its admission.                  The district court concluded

that    the     significant         probative       value      of   the       stipulation

outweighed the minimal risk of prejudice, especially given that

it tended to show confusion on Titus’s part, which supported his

claim that he did not have the specific intent to commit fraud:



                                             16
        When you read these paragraphs [of the stipulation],
        these paragraphs in some way tend to affirm what the
        defendant has been saying about the reason he did what
        he did, that he had some confusion with the trust
        accounts in his firm, that he was trying to get it
        straightened out.     A lot of these paragraphs are
        dealing with the efforts of, trying to straighten out
        the defendant’s records, which some might argue or
        suggest that that shows the lack of fraudulent intent,
        that he was just having problems with his records,
        which the defendant has argued. So the Court believes
        on balance that it’s appropriate to admit.

J.A. 1435.

        Titus   argues   on   appeal,   as   he   did     at   trial,   that   the

prejudicial impact of the stipulation outweighed its probative

value, and therefore it should not have been admitted.                  As Titus

puts it:

        The risk for prejudice and misleading of the jury in
        providing the . . . stipulation was simply too great,
        and the district court abused its discretion in
        admitting the materials into evidence and created a
        substantial risk that the defendant would be convicted
        based on an uncharged ethical violation during a
        Virginia State Bar investigation.

Appellant’s Br. 18.           We disagree.      As noted above, a district

court’s decision to admit evidence in such circumstance will be

overturned only under the most extraordinary of circumstances.

Aramony, 88 F.3d at 1377.            No such circumstances are present

here.      On the contrary, it is clear that the district court

thoughtfully     balanced     the   probative     value   of   the   stipulation

against its potential for prejudice, and we will not second-

guess that balancing.          Accordingly, we reject Titus’s challenge


                                        17
to the admission of the stipulation to revocation of his law

license.

                                        2.

       We   next   consider   Titus’s    challenge   to    the   admission   by

judicial notice of certain Virginia rules and statutes.               Central

to the government’s theory of the case was that Titus committed

fraud, in part, by failing to fulfill his duties of disclosure

to his clients and investors.               To demonstrate the duties that

Titus owed to his clients and investors, the government asked

the district court to take judicial notice of the Virginia Rules

of Professional Responsibility 1.7 and 1.8 (quoted above), which

created duties to his clients, and CRESPA (quoted above) with

its associated state regulations, which imposed duties on Titus

when he acted as a settlement agent for real estate closings and

held funds in trust for those closings.            Titus objected, arguing

that the statutes were not probative and would confuse the jury:

       [T]he danger that is created is that the jury would
       convict him of a crime because they think he violated
       a regulatory, a State Bar standard. That would be
       highly prejudicial.    That’s not the law.      That’s
       simply not the source of criminal liability.      It’s
       prejudicial. . . . How are they going to understand?

J.A.   787.        The   district   court    overruled    Titus’s   objection,

stating:

       [T]he Court is fully capable of advising this jury of
       what criminal statutes this defendant is indicted on,
       and one of the common instructions is to instruct the
       jury that the defendant is not on trial for any matter

                                        18
     not charged in this indictment. He’s not on trial for
     conflict of interest or misusing escrow funds or any
     regulatory violation.   That is not a problem for the
     jury to understand this. But these regulatory matters
     are certainly circumstantially useful and probative in
     establishing whether the defendant acted with intent
     to establish an artifice to defraud.

J.A. 788.      In fact, in instructing the jury at the close of

evidence, the district court explicitly addressed this issue.

After providing the text of the documents, the district court

instructed the jury: “During your deliberations you may consider

these statutes and rules in determining whether the defendant

violated certain duties as part of the scheme and artifice to

defraud.     However, the court cautions you that the defendant is

not on trial for violating these statutes.”                   J.A. 2924.

     Titus    advances   on   appeal      the    same    argument       made    in   the

district court.      Titus asserts that the statutes and rules were

“irrelevant to the conduct charged in the Indictment” and were

prejudicial    because   there      was     a   high    risk     that    they    would

confuse the jury and that the jury would convict him based on

violations of state law, rather than the crimes for which he was

charged.      Appellant’s     Br.    21.         The     government       disagrees,

contending    that   “Titus’s    conduct        made    the    Virginia    Rules      of

Professional Conduct and the Virginia Code sections governing

real estate settlements highly relevant,” Appellee’s Br. 53, as

the indictment included theories of criminal liability covering

“unlawful conversion of funds held in trust and various breaches

                                       19
of fiduciary duties to clients that caused economic loss,” to

which the statutes and rules were directly related, id. at 54.

The    government         further     argues        that    the        above-noted          jury

instruction cured any potential jury confusion.

       Reviewing--with         broad        deference--the             district        court’s

balancing     of    the    probative        value    of    the     rules       and    statutes

against their potential to confuse the jury, we find no abuse of

discretion.        First, it is clear that the rules and statutes were

highly relevant to the government’s case.                          To prove a mail or

wire fraud violation, the government must generally establish:

(1) the existence of a scheme to defraud; (2) the use of the

mails or wires in furtherance of the scheme; (3) a material

statement     or    omission    in    furtherance          of    the    scheme;       and    (4)

specific intent to defraud.                  18 U.S.C. §§ 1341, 1343; United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).                                  A scheme

or artifice to defraud, in turn, may arise from a failure to

disclose      material       information            pursuant       to      a     fiduciary,

statutory, or other legal duty.                     United States v. Colton, 231

F.3d   890,    898    (4th     Cir.    2000).         These       rules    and        statutes

evidence      Titus’s      duties      to     disclose          information          and    are,

accordingly, vital to prove, as the government was seeking to

do, mail and wire fraud charges based upon a failure to disclose

such information in violation of these duties.



                                             20
      Second, the risk of jury confusion does not substantially

outweigh the probative value of this evidence.                      Any risk that

the jury could become confused and render a guilty verdict on

the basis of a violation of these state rules and statutes,

rather than on the basis of the federal law upon which Titus was

indicted,     was   cured       by     the      district    court’s    cautionary

instruction,    which      we   must    presume     the    jury    understood    and

followed.     See United States v. Udeozor, 515 F.3d 260, 271 (4th

Cir. 2008). 4   Accordingly, it was not an abuse of discretion to

take judicial notice of the rules and statutes.

                                           C.

      We next consider Titus’s argument that the district court

violated his right to a fair trial by showing bias against his

defense counsel.      We review a district court’s trial management

under a broadly deferential standard.                See, e.g., United States

v.   Smith,   452   F.3d    323,     332     (4th   Cir.   2006)    (holding    that

questions of trial management are “quintessentially the province

of the district courts”); United States v. Godwin, 272 F.3d at


      4
       Titus’s claim that the district court’s admission of the
rules and statutes constructively amended the indictment fails
for the same reason.    See Udeozor, 515 F.3d at 271; see also
United States v. Alhalabi, 443 F.3d 605, 614 (7th Cir. 2006)
(“The admission of evidence . . . intricately related to the
crimes charged to paint for the jury the complete picture of the
scheme . . . did not alter the crimes from the ones described in
the indictment.”).


                                           21
659, 679 (4th Cir. 2001) (holding that the district court has

broad discretion regarding the interrogation of witnesses and

has    the    duty     to    admonish      counsel     as       part    of    sound    trial

management).

       Titus claims that the district court manifested its bias

against him by excessively intervening in his defense and making

adverse comments toward his counsel.                       He cites examples of the

district      court    acting      in     the    absence    of    objection        from    the

government in foreclosing various lines of questioning by his

counsel      because    of    concerns      regarding       admissibility.            Citing

these   interventions,            Titus    moved     for    a    mistrial,      which      the

district court denied.             Titus also complains of sounds emanating

from    the    jury,    which      he     claims     were    “a    by-product         of   the

cumulative interventions and comments made by the trial court

toward,       during,       and     regarding        the     defendant’s           defense.”

Appellant’s Br. 37.               Notably, Titus does not claim that the

district      court    substantively        erred     in    any    of   its    sua    sponte

rulings.

       Although a district court “must not create an appearance of

partiality by continued intervention on the side of one of the

parties       or   undermine       the     effective        functioning       of      counsel

through repeated interruption of the examination of witnesses,”

the district court “must exercise reasonable control over . . .

the presentation of evidence in order to ensure the effective

                                                22
determination of the truth [and] to avoid needless waste of time

in the presentation of a case.”                       United States v. Castner, 50

F.3d 1267, 1272 (4th Cir. 1995) (quotation marks and alterations

omitted).            “    ‘A     judge’s       ordinary       efforts        at    courtroom

administration--even a stern and short-tempered judge’s ordinary

efforts at courtroom administration--remain immune’ and do not

establish bias or partiality.”                   Id. at 1274 (quoting Liteky v.

United States, 510 U.S. 540, 556 (1994)).

     Titus points solely to evidentiary rulings, which he does

not claim were incorrect, to establish bias.                               But a district

court     is   required,          even    in    the    absence      of      objection,       to

“exercise reasonable control over the mode . . . of examining

witnesses      and       presenting      evidence      so   as   to:       (1)    make   those

procedures effective for determining the truth; [and] (2) avoid

wasting    time.”          Fed.    R.    Evid.      611(a).      We    cannot       accept    a

suggestion      that       the    district       court      erred     by    following     the

Federal Rules of Evidence.                 Cf. Castner, 50 F.3d at 1272 (“We

find no error in [the district court questioning the relevancy

of an exhibit], as the court was fulfilling its duty to ensure

that the proffered exhibits were relevant before admitting them

into evidence, as required by Fed. R. Evid. 402.”); id. at 1272-

73 (holding that it was not error for “the district court [to]

attempt[] to maintain control over the presentation of evidence

in order to help present a clearer set of facts to the jury, as

                                               23
required by Rules 611(a) and 614(b) of the Federal Rules of

Evidence”).        We therefore find no error in the district court’s

conduct.

                                          D.

       We   next    consider     whether       the   district      court    erred    in

restricting Titus’s testimony to slightly more than two full

days.       The government’s presentation of evidence spanned the

first 12 days of trial.          Titus took the stand in his own defense

on day 13.          At the end of day 13, the district court asked

Titus’s counsel how long direct testimony would last.                         Counsel

replied that it would take “all day tomorrow [day 14] and maybe

somewhat on Friday [day 15].”              J.A. 3271.            The district court

then    informed     Titus’s    counsel    that      he    would    be   required    to

finish his direct examination of Titus by the end of day 14.

After some back and forth, the district court suggested that it

might    allow     Titus   to   testify    into      day   15.      Then,   during    a

discussion on day 14 on the progress of Titus’s testimony, the

district court gave Titus’s counsel a hard deadline to conclude

Titus’s testimony of 10:45 a.m. (with a start time of 9:30 a.m.)

on day 15.         Titus concluded his testimony at 11:00 a.m. on day

15.     In total, Titus testified for just less than two-and-one-

half days of trial--the exact amount of time counsel initially

estimated he would need.



                                          24
       Titus argues that, in light of the amount of evidence put

on by the government and the complexity of the case, “the amount

of time allowed [for him] to testify was grossly inadequate . .

. and it was an abuse of . . . discretion to impose such time

restrictions.”     Appellant’s Br. 46.         We disagree.

       As noted above, Federal Rule of Evidence 611 instructs the

district court to “exercise reasonable control over the mode . .

. of examining witnesses and presenting evidence so as to: (1)

make those procedures effective for determining the truth; [and]

(2) avoid wasting time.”         Fed. R. Evid. 611(a).            So long as the

district   court   gives    counsel    a    full   and   fair     opportunity   to

reach all material points, it is not an abuse of discretion to

limit the length of testimony.              See United States v. Midgett,

488 F.3d 288, 300 (4th Cir. 2007) (limits on testimony found not

to be an abuse of discretion when, inter alia, defendant did

“not contend that the limits placed on his lawyer’s questioning

of   witnesses   denied    him   the   opportunity       to    elicit   or   attack

evidence”); see also United States v. Carter, 410 F.3d 942, 951

(7th Cir. 2005) (“Simply stated, a criminal defendant does not

have an absolute, unrestrainable right to spew irrelevant--and

thus    inadmissible--testimony            from    the        witness   stand.”).

Although we remain cognizant of the importance of allowing a

criminal defendant to testify fully on his own behalf, Titus

points to no piece of evidence that he was unable to put before

                                       25
the jury because of the district court’s minimal, at best, limit

on    his      testimony.              Accordingly,       he     cannot    show   that        the

limitation was an abuse of discretion.

                                                 E.

       We finally consider Titus’s challenges to the sufficiency

of the evidence supporting his convictions.                               Titus claims the

district       court           erred     in    denying     his    Rule     29   motion        for

acquittal.           Denial of a Rule 29 motion will be affirmed on

appeal if, “viewing the evidence in the light most favorable to

the government, any rational trier of facts could have found the

defendant guilty beyond a reasonable doubt.”                              United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).                             In assessing the

denial of a Rule 29 motion, this court considers “circumstantial

as    well     as    direct       evidence,      and     allow[s]    the    government        the

benefit of all reasonable inferences from the facts proven to

those    sought           to    be     established.”        Id.      “In     reviewing        the

sufficiency of the evidence, we are not entitled to weigh the

evidence or to assess the credibility of witnesses, but must

assume that the jury resolved all contradictions . . . in favor

of the government.”                  United States v. Romer, 148 F.3d 359, 364

(4th Cir. 1998) (quotation marks omitted).

       Titus challenges the sufficiency of the evidence put forth

by the government to prove (1) specific intent to defraud for

the     mail        and    wire        fraud    counts,     (2)     the    presence      of     a

                                                 26
conspiracy, and (3) that the money laundering transactions were

conducted with mail/wire fraud proceeds.              Titus’s sufficiency

challenge encompasses over 20 convictions but spans only five

pages of his brief.          With one exception--Cardwell’s testimony as

to   her   role   in   the    conspiracy--Titus   points    to   no   specific

deficiencies in the government’s evidence, relying instead on

conclusory statements asserting insufficiency.              Accordingly, we

reject Titus’s sufficiency challenges in all respects.

                                      1.

      We turn first to the evidence of Titus’s specific intent to

defraud.     “[S]pecific intent to defraud . . . ‘may be inferred

from the totality of the circumstances and need not be proven by

direct evidence.’ ”           Godwin, 272 F.3d at 666 (quoting United

States v. Ham, 998 F.2d 1247, 1254 (4th Cir. 1993)).

      As to specific intent, the government has clearly met its

burden, and the district court was correct to deny Titus’s Rule

29 motion on this issue.           Titus’s challenge to the sufficiency

of   the   evidence    showing    specific   intent   to   defraud    consists

entirely of offering another interpretation of his behavior:

      The evidence at trial, one by one, was that each
      lender and/or investor entered into an agreement with
      the defendant, and each lender and/or investor had a
      certain expectations [sic] of a particular result.
      There was rarely, if ever, a prior agreement or
      written instructions.     Subsequently, a resulting
      dispute about the interpretation of an agreement,
      often   oral,  or   joint   venture  arose.     These


                                      27
        disagreements and/or alleged breaches of contract are
        civil. . . .

        The fact that the defendant owes money to a number of
        people does not make his actions criminal.        These
        people have legitimate and arguable claims that they
        invested money and did not get it back.     There is a
        breach of promise, not a scheme to defraud or intent
        to defraud--the evidence was devoid of either.

Appellant’s Br. 27-28.               Even assuming that this interpretation

is     plausible,      it    does     not        aid    Titus    if   the      government’s

interpretation is also plausible.                        It is the province of the

jury    to    decide    among       competing          interpretations      of   the   facts

presented.

       There     is     indisputably             support      for     the      government’s

interpretation of facts, i.e., that they demonstrate Titus had

specific       intent       to    defraud        his     victims.       The      government

presented a mountain of evidence in this regard, to which Titus

makes    no     specific         challenge.            For   example,    the     government

presented sufficient evidence from which the jury could conclude

that    Titus    was    attempting          to    conceal       his   actions     from   his

clients and investors, and thus infer from this an intent to

defraud.        See United States v. Ellis, 326 F.3d 550, 554 (4th

Cir. 2003) (holding that attempts to conceal evidence showed

specific intent to defraud).                  A small sampling of the evidence

bears this out.         The jury received evidence that Titus made out

a check from a client’s trust account to a real estate company

and noted on the check, “First Mortgage,” but did not use the

                                              28
check to buy real estate for the trust, instead depositing it in

a real estate trust account and using the funds to pay firm

expenses.       When confronted by a colleague, Titus falsely stated

that he was buying real estate for the trust.                         The jury also

heard evidence that Titus presented a form for a client to sign

that    would    transfer       ownership      of   certain     property       from    the

client to Titus.            Contrary to custom, Titus did not include a

description of the property with the form.                    Titus later attached

to the form a description describing property different from

what Titus had led the client to believe he was transferring.

The government also introduced copious amounts of evidence that

Titus   engaged       in    “lulling”     activity,     which    also    evidences       a

specific intent to defraud.                See United States v. Kelley, 551

F.3d    171,    172    (2d     Cir.     2009).       These    examples        alone    are

sufficient      to    support    a    jury    finding   of    specific        intent    to

defraud.

                                             2.

       Titus    also       challenges    the      sufficiency    of     the    evidence

presented by the government to prove that Titus engaged in a

conspiracy with Cardwell to commit mail and wire fraud.                               Titus

claims that the evidence only supported a conspiracy between

Cardwell and Titus to “ma[ke] certain representations in certain

documents/loan applications,” but not to commit mail or wire



                                             29
fraud.     Appellant’s Br. 28.              This is a distinction without a

difference.

      To prove a conspiracy, the government need not prove that

each coconspirator engaged in each act of the enterprise.                                 On

the contrary, it is well settled that a particular coconspirator

“need not be involved in every phase of [the] conspiracy to be

deemed a participant” in a single, ongoing conspiracy.                              United

States v. Leavis, 853 F.2d 215, 218 (4th Cir. 1988).                          To prove a

conspiracy,     the       government    need     only   show     an    overlap      of   key

actors, methods, and goals, indicating one overall agreement or

one   general     business       venture.        See,    e.g.,     United      States     v.

Smith,   451    F.3d      209,    218   (4th     Cir.   2006);     United      States     v.

Pratt, 351 F.3d 131, 140 (4th Cir. 2003).

      Here, the jury could reasonably conclude that Titus and

Cardwell were working together in one general business venture

that depended on mail and wire fraud for its success.                              Cardwell

testified      that    she    helped    Titus      conduct       straw   purchases       of

property to obtain money from mortgage lenders.                             These funds

were then used, in part, to make lulling payments to his other

victims.     Evidence also showed that Cardwell assisted Titus in

defrauding Mary Honning by use of the wires.                          This evidence is

sufficient     for    a    reasonable     jury     to   conclude       that    Titus     and

Cardwell    had      agreed      to   participate       in   a   scheme       to   defraud

furthered by the use of the mail and wires.

                                            30
                                          3.

       Titus’s      final       sufficiency     challenge      involves    his

convictions      for    money   laundering.      This   challenge,    however,

relies completely on the earlier challenge to sufficiency of the

evidence demonstrating Titus’s specific intent to defraud in the

mail   and   wire      fraud   counts.     Because   that   earlier   challenge

failed, this challenge must necessarily also fail.



                                         III.

       For the foregoing reasons, we affirm the district court in

all respects.

                                                                       AFFIRMED




                                          31